PER CURIAM.
For the reasons separately assigned the judgment of the trial court assigning one hundred percent of fault to Singleton and no fault to Ross is affirmed with Schott, C.J. and Plotkin and Armstrong, JJ., concurring and with Landrieu and Murray, JJ., dissenting;
The judgment of the trial court in favor of James Maher and against the Regional Transit Authority awarding attorney’s fees is reversed and set aside with all judges concurring except Armstrong, J., who dissents;
In all other respects the judgment is unanimously affirmed.
ARMSTRONG, J., concurring in part and dissenting in part.
PLOTKIN, J. concurs with reasons.
MURRAY, J., concurs in part and dissents in part for reasons assigned by LANDRIEU, J.
LANDRIEU, J., dissents in part and concurs in part.